*181
By the Court.

Starnes, J.
delivering the opinion.
[1.] So far as the notes are concerned, which were turned over by Baldwin M. Fluker to defendant, we think the Court committed no error in charging, “ that if the Jury were satisfied, from the evidence, that Flukor, at the time of making the contract, and as a part of the contract itself, did turn over the negro and notes to Davis, in trust, for the benefit of his daughter Frances, and that Davis so received, as part of the contract, the property into his hands, with the agreement to carry oxit this trust, notwithstanding the agreement to dismiss his suit against Fluker, might be the inducement and consideration which obtained the conveyance from Fluker; yet, there was a consideration, sufficient, on the part of complainant, Mrs. Moody, growing out of their past relation and obligations, to sustain a trust created for her benefit by Fluker”.
It is true, that the suit for seduction, which had been instituted against Flukor, was in the name of the defendant, and the settlement of the same was made by him; but it appears by the record, that the daughter had been delivered of a bastard child, with the paternity of which Fluker was charged; •and he was by Statute made liable to 'maintain it, until it arrived at the age of fourteen. Such liability constituted a good consideration for any such settlement as it is insisted that he had made for the benefit of the girl whom he had wronged. This point has already been decided by this Court, in the case ■of Hargrove et al. vs. Freeman. (12 Ga. R. 342.)
The record shows, that he supposed the case instituted against him by Davis, was upon a charge of bastardy; and this, taken in connection with other features of the testimony, fully authorized the instructions as above quoted, if the Court' had confined those instructions to the notes alone.
[2.] But the Court erred, in holding that this trust might be decreed as to the negro slave, Squire, upon such a case as is made in this bill.
In our opinion, the effect of this, was to allow parol proof,' *182for the purpose of raising a trust in opposition to the terms of this written instrument. We see not how this conclusion is to be avoided. The bill of sale from Eluker to Davis, by its terms, vests an absolute and unconditional title to the slave, in Davis. If the evidence which was offered, be allowed to show that the negro was received, and to be held by him in trust for his daughter, what is this, but to vary and contradict this written evidence of contract by parol testimony, without charge and proof of fraud, accident, or mistake ?
[3.] It would be another matter, if the bill made a case which would enable a Court of Equity, upon proof of either of these things, to reform this instrument.
Judgment reversed.